Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given by Justin Lee on 2/11/2022.



1. (Currently Amended) A method of receiving a tracking reference signal (TRS) in an unlicensed band by a user equipment (UE), the method comprising:

receiving the TRS based on the first information,
wherein the first information includes (i) at least one of information about transmission or non-transmission of the TRS or information about a transmission format of the TRS and (ii) information related to whether a signal other than the TRS is mapped in a slot carrying the TRS, and
wherein the TRS is mapped to first and second symbols of the slot carrying the TRS.  

2. The method according to claim 1, wherein the common PDCCH is transmitted together with a downlink transmission burst.

3. The method according to claim 1, wherein the transmission format of the TRS relates to a slot and a symbol carrying the TRS. 

4. The method according to claim 1, wherein, based on the TRS being transmitted in a first symbol of a downlink transmission burst, the TRS is used as a demodulation reference signal (DMRS) for a PDCCH. 

5. (Previously Canceled) 

6. The method according to claim 1, further comprising receiving a downlink scheduling PDCCH including at least one of second information about a beam carrying the TRS or third information about a downlink signal assumable to be quasi-collocated with the TRS. 

7. The method according to claim 1, wherein a sequence of the TRS is based on at least of a cell identifier (ID), a beam ID, or a UE ID. 

8-9. (Canceled) 

10. The method according to claim 1, wherein the common PDCCH is a group-common PDCCH. 

11. (Currently Amended) A communication device for receiving a tracking reference signal (TRS) in an unlicensed band, the communication device comprising:
a memory; and
a processor coupled to the memory,
wherein the processor is configured to control to:
receive a common physical downlink control channel (PDCCH) including information related to transmission of the TRS, and 

wherein the information related to transmission of the TRS includes (i) at least one of information about transmission or non-transmission of the TRS or information about a transmission format of the TRS and (ii) information related to whether a signal other than the TRS is mapped in a slot carrying the TRS, and
wherein the TRS is mapped to first and second symbols of the slot carrying the TRS. 

12. (Currently Amended) A method of transmitting a tracking reference signal (TRS) in an unlicensed band by a base station (BS), the method comprising:
transmitting a common physical downlink control channel (PDCCH) including information related to transmission of the TRS; and
transmitting the TRS based on the information related to transmission of the TRS,
wherein the information related to transmission of the TRS includes (i) at least one of information about transmission or non-transmission of the TRS or information about a transmission format of the TRS and (ii) information related to whether a signal other than the TRS is mapped in a slot carrying the TRS, and


13. (Previously Canceled) 


Reasons for Allowance

Regarding claims 1, 11, and 12, Ernstrom US 20200136767 teaches receiving a common physical downlink control channel (PDCCH) including first information related to transmission of the TRS; and
receiving the TRS based on the first information,
wherein the first information includes at least one of information about transmission or non-transmission of the TRS or information about a transmission format of the TRS
(In another embodiment, the presence of TRS symbols in a slot and/or the TRS density is dynamically signaled by downlink control information (DCI) in a control channel in a slot, which may be a broadcast control channel message, such as the group common PDCCH (GC-PDCCH) in the beginning of the slot, [0095]: for support see prov. [0063]).

The combination is silent on information related to whether 
Zhang US 20200205116 teaches information related to whether a signal other than the TRS is mapped in a slot carrying the TRS (fig. 7, A plurality of slots 700 may comprise a beam indication slot 710 and a UE Rx beam switching slot 740, [0059], More specifically, TRS may be transmitted in a number of slots n+k, associated with a beam indication in a DCI in a slot n scheduling DL data transmission, where k may be predefined or otherwise predetermined, [0060]).
However, none of the prior art of record teaches the added  limitation to the independent claims.
 

Regarding claim 8, the TRS is mapped to two consecutive symbols (Ernstrom: The TRS is defined as a burst of S OFDM symbols, [0084]).

Regarding claim 10, the common PDCCH is a group-common PDCCH (Ernstrom: [0095]. 

Regarding claim 13, the communication device is capable of communicating with at least one of another communication device, a communication device related to an autonomous driving vehicle, 



Prior Art of Record

Ernstrom is silent on receiving a tracking reference signal (TRS) in an unlicensed band by a user equipment (UE).
	Sun US 20150043520 teaches receiving a tracking reference signal (TRS) in an unlicensed band by a user equipment (UE) (free narrowband, tracking Reference Signals, [0078]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Ernstrom by receiving a tracking reference signal (TRS) in an unlicensed band by a user equipment (UE), as shown by Sun. This modification would benefit the system by enabling the system to use unlicensed bands.


Conclusion

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RONALD B ABELSON/Primary Examiner, Art Unit 2476